Citation Nr: 0427468
Decision Date: 10/05/04	Archive Date: 01/04/05

DOCKET NO. 02-09 160                        DATE OCT 05 2004


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2. Entitlement to service connection for depression, asserted as secondary to the veteran's right knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served in the Naval Reserves from March 1962 to June 1963, with periods of active duty and active duty for training; he served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the veteran's application to reopen a claim of service connection for right knee disability; service connection for depression, asserted as secondary to his right knee disability; service connection for minimal obstructive airway disease, asserted as coughing and congestion due to asbestosis; and to nonservice-connected pension benefits. The veteran perfected a timely appeal of these determinations to the Board.

During the course of this appeal, in an August 2003 rating decision, the RO confirmed and continued the denial of the veteran's right knee claim on a de novo basis, implicitly reopening his claim. The Board observes, however, it must initially determine whether the veteran has presented new and material evidence sufficient to reopen his claim of service connection for right knee disability because doing so goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo. See Prillaman v. Principi, 346 F.3d 1362, 1365-66 (Fed. Cir. 2003); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Accordingly, the Board has recharacterized the veteran's right knee claim as identified on the title page.

In an August 2003 rating decision, the RO granted the veteran entitlement to nonservice-connected pension benefits, effective April 20, 2001. Since that time, the veteran has not initiated an appeal regarding the effective date of the award, and

- 2



thus no claim regarding the veteran's pension benefits is before the Board. See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2004, the veteran, accompanied by his representative, offered testimony at a hearing held at the local VA office before the undersigned Veterans Law Judge (formerly referred to as a Member of the Board). During the hearing, the veteran withdrew his perfected appeal of the denial of his claim of entitlement to service connection for minimal obstructive airway disease, asserted as coughing and congestion due to asbestosis; thus, this claim is not before the Board. See 38 C.F.R. § 20.204(c) (2003).

The issue of entitlement to service connection for depression is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a September 1992 rating decision, the RO denied the veteran's claim seeking service connection for right knee disability; later that month, the RO notified the veteran of the decision and of his appellate rights, but he did not appeal the determination became final.

2. Evidence added to the record since the September 1992 rating decision that denied the veteran's claim of service connection for right knee disability is so significant that it must be considered in order to fairly decide the merits of the case

3. Resolving all reasonable doubt in the veteran's favor, right knee ligamentous tears with degenerative joint disease had its onset during service.

- 3 



.CONCLUSIONS OF LAW

1. The RO's unappealed September 1992 decision, which denied service connection for left knee disability, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).

2. Evidence received since the September 1992 RO rating decision is new and material; the claim of entitlement to service connection for right knee disability is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3. Right knee ligamentous tears with degenerative joint disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined VA's duty to assist a veteran in the development of a claim. Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The Board finds that all relevant evidence has been obtained with regard to the veteran's right knee claim, and that the requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically states that nothing in the
Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f). VA has amended its regulations to establish clear guidelines consistent with the intent of Congress

-4



regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The rule is effective November 9, 2000, with exceptions, to include the amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 66 Fed. Reg. 45,620, 45,629. Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the provisions of the rule merely implement the VCAA and do not provide any rights other than those provided by the VCAA.

In any event, in June 2003, VA afforded the veteran a VA joints examination to determine the nature, extent, and etiology/onset of his right knee disability. See Charles v. Principi, 16 Vet. App. 370 (2002). VA has also obtained reports of his condition from private examiners, including one in the form of a December 1993 deposition transcript. In addition, VA has obtained records of his VA outpatient care. Further, in March 2003, the veteran testified at a hearing held before a hearing officer at the RO, and in May 2004, he testified at a hearing chaired by the undersigned Veterans Law Judge.

He and his representative have also been provided with a Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC) that discuss the pertinent evidence, and the laws and regulations related to the claim, and essentially notified them of the evidence needed by the veteran to prevail on the claim. Further, in November 2003 and May 2004 letters, the RO advised the veteran of the evidence needed to substantiate his claim and offered to assist him in obtaining any relevant evidence. By way of these communications, VA gave notice of what evidence the veteran needed to submit and what evidence VA would try to obtain, to include submitting any evidence that he might have in his possession. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). There is no identified evidence that has not been accounted for and the veteran's representative has been given the opportunity to submit written argument.

- 5 



Under the circumstances, and particularly in light of the Board's determinations reopening the veteran's right knee claim and granting service connection for right knee ligamentous tears with degenerative joint disease, the Board finds that the veteran has been provided with adequate notice of the evidence needed to successfully prove his claim and that there is no prejudice to him by appellate consideration of the claim at this time, without a remand of the case to the RO to provide additional assistance to the veteran in the development. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Application to reopen claim of service connection for right knee disability

In a September 1992 rating decision, the RO denied service connection for right knee disability on the basis that although he suffered a twisting injury while in the Reserves in June 1962, he had no chronic right knee condition due to service. Later that month,. the RO notified of the veteran of this decision and his appellate rights, but he did not appeal the determination, and thus the September 1992 rating action became final.

The evidence of record at the time of the RO' s September 1992 determination consisted of the service medical records, which reflect that the veteran was hospitalized from June 21 to August 17, 1962, for treatment of a right knee injury he sustained while playing baseball. He was treated by means of a cylinder cast for five weeks, and after removal of the cast, he participated in physiotherapy with quadriceps strengthening exercises. In-service examiners indicated that the veteran made an excellent recovery and developed strong quadriceps muscles, and that at discharge he did not exhibit right knee instability, effusion or pain. The diagnosis at discharge was sprain, medial collateral ligament, right knee, DNEPTE (did not exist prior to service).

At entry into active duty in June 1963, an examiner noted the veteran's June 1962 right knee injury and diagnosed him as having a sprained medial collateral ligament

- 6



that was treated at a naval hospital with no sequelae. At separation from service in June 1965, no right knee disability was noted.

Because the veteran did not submit a Notice of Disagreement (NOD) to the September 1992 rating decision, it became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). As defined by the regulation in effect when the veteran filed his application to reopen a claim of service connection for right knee disability in April 2001, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)). Instead, the United States Court of Appeals for the Federal Circuit (Federal Circuit), reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision. Id. at 1363.

- 7



In this regard, the Board reiterates that the VCAA is effective November 9, 2000, with the exception of the amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 66 Fed. Reg. 45,620, 45,629. The amended definition of new and material evidence, codified at 38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies only to claims to reopen a finally decided claim received on or after August 29, 2001. 66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003). It does not apply to the veteran's petition to reopen because the veteran filed it at the RO in April 2001.

Evidence associated with the claims folder since the September 1992 rating decision includes transcripts of the veteran's testimony at hearings held before a hearing officer at the RO in March 2003 and before the undersigned Veterans Law Judge in May 2004; private records and reports, including one in the form of a deposition transcript, dated from December 1993 to November 2003; the June 2003 VA joints examination report; and statements and written argument submitted by or on behalf of the veteran.

Of particular significance are the medical statements and reports of the veteran's treating physician, Dr. Robert J. McAlindon, dated in February, August, September and November 2003, in which he opined that the veteran's current right knee disability was related to his June 1962 injury. Also noteworthy is the veteran's hearing testimony, in which he reported suffering from chronic right knee instability since the June 1962 in-service injury. The Board also finds the VA examiner's June 2003 assessment so significant it must be considered; he opined that it was less likely than not that the veteran's current right knee condition was related to service. This evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the veteran's claim of service connection for right knee disability. Having determined that new and material evidence has been added to the record, the veteran's claim of service connection for this condition is reopened.

- 8 



Service connection for right knee disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted while performing active duty for training or injury incurred or aggravated while performing inactive duty training. 38 U.S.C.A. § 1131; 38 C.F .R. § 3.303. "Active, military, naval, or air service" constitutes active duty, any period of active duty for training during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty. See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a). Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614,618 (1992). In doing so, where, as here, the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22,30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion

- 9 



evidence. The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches. Id. at 47071.

The Board has reviewed the pertinent evidence of record. Because it is clear that the veteran had a right knee injury during service and suffers from right knee disability, the Board will focus on the evidence that relates to whether the veteran's current right knee condition was incurred in or aggravated by disease or injury that took place during the veteran's military service. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As discussed above, the veteran was hospitalized from June to August 1962 for treatment of a right knee injury. In addition, in 1992, he sustained further right knee trauma as a consequence of a motor vehicle accident.

In his statements and testimony, the veteran essentially contends that he has suffered from chronic and recurrent right knee instability since the June 1962 inservice injury, and that service connection is thus warranted for this condition. In support, he highlights the opinions offered by Dr. McAlindon.

In the June 2003 VA joints examination, the examiner indicated that he had reviewed the veteran's claims folder and noted that he had sustained a right knee injury during service. He also observed that the veteran had right knee treatment in 1986 and 1992, the latter following trauma sustained in a motor vehicle accident. The examiner diagnosed the veteran as having some articular irregularity of the lateral femoral condyle that indicated early degenerative joint disease. Thereafter, he opined that it was not likely that the veteran's current right knee condition was related to his in-service right knee injury, reasoning that "there was a total lack of documentation of the patient requiring any medical attention or seeking medical attention from 1962 to 1986 when he had an acute injury." He added that there was no evidence of any treatment then until he suffered trauma to his right knee in the 1992 motor vehicle accident. Finally, he commented that although the veteran's

- 10



right knee symptoms were difficult for him to explain, they did not appear related to the original 1962 in-service injury.

By contrast, in several statements and reports, the veteran's private treating orthopedic surgeon, Dr. McAlindon, has opined that the veteran's current right knee disability is related to the 1962 in-service injury. In his reports, he notes that he has treated the veteran for his right knee problems since August 2003. Dr. McAlindon also reports that he has reviewed the pertinent service medical records, and specifically, the 1962 in-service hospitalization summary. The orthopedic surgeon stated that based on his physical examination of the veteran and his review of the service medical records and diagnostic studies, the veteran had maceration of the posterior horn of the lateral meniscus and an abnormal appearing anterior cruciate ligament. He also pointed out that the veteran stated that he has had right knee problems since service, which the Board notes the veteran is competent to report. See Charles v. Principi, 16 Vet. App. at 374. Dr. McAlindon opined that the specific type of injury the veteran suffered during service, i.e., a twisting injury, would cause internal derangement of the knee, the very condition that the veteran currently suffered from; in his September 2003 report, Dr. McAlindon stated that there was no doubt in his mind that the veteran's anterior cruciate ligament tear, lateral collateral ligament tear and possible posterior cruciate instability were related to the 1962 in-service right knee injury.

Thus, the Board is presented with opposing opinions regarding whether the veteran's current right knee disability is related to service. The Board notes that both examiners reviewed the relevant service medical records and examined the veteran, but have reached differing conclusions. In light of the foregoing, because the veteran is competent to report he has had a continuity of right knee symptomatology since service, and given that Dr. McAlindon is an orthopedic surgeon, Le., a specialist in this area, and with resolution of all reasonable doubt in the veteran's favor, the Board finds that the evidence is at least in equipoise and that service connection is thus warranted for right knee ligamentous tears with degenerative joint disease.

- 11 



ORDER

Service connection for right knee ligamentous tears with degenerative joint disease is granted.

REMAND

Also before the Board is the veteran's claim of service connection for psychiatric disorder, to include depression, which he maintains is related to his right knee disability. In light of the Board's favorable action in granting service connection for right knee ligamentous tears with degenerative joint disease, the Board finds that the RO must reconsider this claim.

In this regard, the Board observes that the veteran has numerous physical disabilities, and as noted in the introduction, he has been awarded nonservice-connected pension benefits. A June 2001 VA psychiatric examination report reflects that he was diagnosed as having depression secondary to injuries sustained to the right leg since the car accident, which his representative asserts should be read as secondary to his right knee disability, generally. In addition, a May 2003 outpatient examination shows that an examiner diagnosed him as having "depressive disorder secondary to medical condition-alcohol abuse." In light of the foregoing, the Board finds that it is unclear whether the veteran's depression is related to his service-connected right knee ligamentous tears with degenerative joint disease.

In addition, the Board observes that during the March 2003 RO hearing, the veteran testified that he was awarded disability benefits from the Social Security Administration (SSA). To date, VA has not attempted to associate these records with the claims folder. In addition, he reports receiving regular outpatient care for his psychiatric disability at the Montgomery, Alabama, VA Medical Center, and to date, no records of his treatment, dated since March 2004, have been associated with the claims folder. This is significant because under the law, VA must obtain

- 12



these outstanding SSA and VA records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).

After all outstanding treatment records are associated with the claims file, the Board concludes that the veteran must be afforded a contemporaneous and thorough VA psychiatric examination to clarify the nature and extent of his psychiatric disability, and to determine whether it is related to service or to his now service-connected right knee ligamentous tears with degenerative joint disease. 38 U.S.C.A. § 5103A(d)(I) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for the following actions:

I. The RO should send the veteran and his representative a letter that complies with the notification requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3 .159(b). The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the veteran's claim. The letter should indicate which portion of the evidence, if any, is to be provided by the veteran and which portion, if any, VA will attempt to obtain on her behalf. The letter should also request that the veteran provide any evidence in his possession that pertains to the claim.

2. The RO should contact the veteran and request that he identify all VA and non- VA health care providers that have treated him for psychiatric disability since service. This should specifically include records of his treatment at the Montgomery, Alabama, VA Medical Center, dated since, dated since March 2004. The aid of the veteran in securing these records, to include providing necessary authorizations, should be enlisted,

- 13 



as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the veteran should be informed in writing.

3. The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the veteran must be informed in writing.

4. After associating with the claims folder all available records received pursuant to the above-requested development, the veteran should be afforded a VA psychiatric examination to determine the nature, extent and etiology of any psychiatric disability found to be present, and specifically, to determine whether it is at least as likely as not that any psychiatric disability found to be present is related to the veteran's service-connected right knee ligamentous tears with degenerative joint disease. It is imperative that the examiner who is designated to examine the veteran reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report. All necessary tests should be conducted. The examiner is requested to offer an opinion as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service, to specifically

- 14



include whether it is caused or aggravated by his service-connected right knee ligamentous tears with degenerative joint disease. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

5. After completion of the foregoing, and after undertaking any further development deemed warranted by the record (and keeping in mind the dictates of the Veterans Claims Assistance Act of 2000), the RO should adjudicate the veteran's claim.

6. The veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims. for additional development or other appropriate

- 15 




action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

- 16



